J-S50027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ORREN P. WHIDDON AND FOUR                  :   IN THE SUPERIOR COURT OF
    QUARTERS INTERFAITH SANCTUARY              :        PENNSYLVANIA
    OF EARTH RELIGION                          :
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :   No. 356 WDA 2019
                                               :
    EDWARD V. NORTHCRAFT, BEVERLY              :
    J. NORTHCRAFT, SHAWN E.                    :
    NORTHCRAFT, LUTHER C. CONRAD,              :
    LEROY A. CONRAD, JOYCE PLAKE,              :
    LESTER W. CONRAD                           :

              Appeal from the Judgment Entered March 21, 2019
    In the Court of Common Pleas of Bedford County Civil Division at No(s):
                                1084 for 2016


BEFORE:      LAZARUS, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                             FILED OCTOBER 11, 2019

        Orren P. Whiddon (Mr. Whiddon) and Four Quarters Interfaith Sanctuary

of Earth Religion (Four Quarters) — (collectively, Appellants) — appeal from

the judgment entered in response to Appellants’ complaint for judicial

recognition of easement. After careful review, we affirm.

        It is undisputed that Appellants “enjoy an easement over the private

lane through [Appellees’] respective properties.” See Memorandum Opinion,

12/18/17, at 2 n.2; see also N.T., 8/21/16, at 11.              The trial court

summarized:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S50027-19


      The parcels of land owned by [the parties] were once a single
      parcel containing approximately 440 acres. This original parcel
      was eventually subdivided into several parcels, with Plaintiff
      Whiddon owning a parcel which is set back approximately ½ mile
      from the nearest public road and essentially “landlocked” by
      Defendants’ parcels. Both before and after Plaintiff Whiddon
      acquired his land in 1994, the parcel was accessed by a private
      lane over Defendants’ parcels.      The size, location, and
      character of use of this particular lane are the issues in this
      matter.

Memorandum Opinion, 12/18/17, at 1 (emphasis added) (footnote omitted).

                                BACKGROUND

      Mr. Whiddon resides on the property and is a founder and member of

Four Quarters.    N.T., 8/21/17, at 25.       Four Quarters is a non-profit

organization that operates a licensed winery. Four Quarters holds “gatherings

of people for a variety of activities” including religious ceremonies, music

festivals, and other festivals at which they “market and sell mead products,”

which accounts for the majority of their income. Appellants’ Brief at 20-21.

Appellants state, “like most limited wineries, Four Quarters is 100%

dependent upon bringing people on site to market and sell its mead products.”

Id. at 21. Appellants detailed their enterprise:

            Appellant Whiddon founded Four Quarters in 1994 and it
      was incorporated in 1995 as a 501c3 Nonprofit Organization under
      Pennsylvania law. The Four Quarters has also established 501d
      Community of Service that is comprised of its monastic
      community members that share a common treasury and take the
      vows of poverty.      The Four Quarters monastic community
      members reside on the property, serve as primary caretakers of
      the land and handle the day to day operations of the Church as
      overseen by the corporation’s board of directors.

            Four Quarters is a religious association of people drawn to
      the earth and its cycles, the natural world and its polarities and


                                     -2-
J-S50027-19


      seeing them in a manifest expression of spirit. Essential mission
      of the Four Quarters is to “hold, honor and care for the land in a
      ritually responsible and focused way to provide access to the land
      for the spiritual needs of anyone and fostering communication and
      cooperation among the people by organizing open religious
      gatherings and festivals upon the land.” The Four Quarters
      provides the structure and land resources to those who participate
      in many forms of earth spirited religion. Earth based religions
      focus on living sustainably from the land and involves spiritual
      practices with nature and land as the source of religious
      experience.

            Agricultural production is fundamental in the spiritual
      practice of the Four Quarters in fostering all earth . . . Four
      Quarters has engaged in its own agricultural production operation
      since 1995 and since 2006 Four Quarters has maintained a limited
      winery license issued by the Pennsylvania Liquor Control Board to
      produce meade products, which are made using herbs and other
      ingredients grown from the land.

Appellants’ Brief at 12-13.

                               CASE HISTORY

      Relative to the use of their property, on December 8, 2016, Appellants

filed a complaint for judicial recognition of easement. Appellants averred that

“the roadway here at issue has severely deteriorated . . . necessitating

improvement thereof.”     Complaint, 12/8/16, at ¶ 8.       Appellants further

averred that Appellees “verbally harassed and made threats of violence to

persons legally using the roadway.” Id. at ¶ 9.

      Appellees Joyce Plake and Luther C. Conrad separately answered the

complaint with each filing a new matter; the other Appellees did not respond.

The trial court held a hearing on August 21, 2017, at which Appellants sought

to have the road widened and improved. See N.T., 8/21/17, at 6. Counsel

for Joyce Plake confirmed, “[w]hat is disputed is the nature of the widening of


                                     -3-
J-S50027-19



it.”   Id. at 11.   Appellants presented testimony from Mr. Whiddon, Four

Quarters resident and organizer Pamela Alexander, registered surveyor Rex

Clark, and licensed engineer Ryan Clark.        Appellees Luther Conrad, Lester

Conrad, and Joyce Plake testified in their defense.

       On December 18, 2017, the trial court entered a memorandum opinion

and interim order, finding that Mr. Whiddon had an implied easement “over

the Defendants’ respective properties,” but “the location and size of the

private lane shall be limited to its current state.”     Interim Order of Court,

12/18/17. The trial court prefaced the order with the following explanation:

             Having found that the easement exists, we turn to the more
       essential issues of its location, size and character of use. First,
       [Appellants] argue that the private lane’s location, shape, and
       quality has been altered and that, consequently, [Appellants]
       should be permitted to restore the private lane to its original state.
       Inasmuch as [Appellants] have failed to provide any credible
       evidence in support of this contention, we disagree. [Appellants]
       offered the testimony of two experts: Rex Clark and Ryan Clark.
       Rex Clark testified that the private lane’s position may have
       shifted. However, Rex Clark’s opinion is substantially based upon
       old aerial views that he admitted are not to scale. Rex Clark also
       admitted that he was unable to find any markings along the
       private lane to reference any prior surveys. Based upon our own
       observation of the private lane at the property view and our close
       examination of the exhibits, we do not place any weight on this
       expert’s findings and opinions. We also note that [Appellants]
       utterly abandoned their other expert, Ryan Clark, before he was
       able to express his opinions. See Tr., p. 88.

              Conversely, Defendants Luther Conrad and Joyce Plake both
       testified that they have lived on or near their respective properties
       for most of their lives and that the private road has not
       significantly changed at all during his [sic] lifetime. Based upon
       our observation of these witnesses, we find this testimony as
       credible. Moreover, this testimony corroborates our assessment
       of the private road after we had the opportunity to personally view

                                       -4-
J-S50027-19


     it. In sum, there is no credible evidence to indicate that the
     private lane was changed or altered in any significant manner
     whatsoever.    Accordingly, we find that [Mr.] Whiddon’s
     implied easement over the private lane is strictly limited to
     its location and size as it exists in its current state.

            Next, we address the heart of the case:             whether
     [Appellants’] current use of the private lane exceeds any
     reasonable or normal evolution of the easement. We find that it
     clearly does so. We first note that the area in which all of the
     parcels are located is what would be considered by any person to
     be extremely rural. The parcels are located several miles away
     from any town. In addition, all of the nearby roads—including the
     public roads—are small, winding, and have very little traffic. Prior
     to [] Whiddon purchasing his original parcel, the private lane was
     used only to access a single home. Subsequent thereto, Whiddon
     testified that he began having “church” services on the property
     on a bi-weekly basis. While it is unclear from the testimony how
     many people actually attended these functions shortly after []
     Whiddon’s purchase of the property in 1995, [] Whiddon testified
     that the “church” eventually had 350 members. More critically,
     within the last few years, [Appellants] have begun to hold
     functions on their properties in which 3,000 to 3,500 people are
     in attendance. [] Whiddon testified that he has had approximately
     1,200 cars parked at his property at one time, with other smaller
     events holding 250 cars. [Appellees] Luther Conrad and Joyce
     Plake testified that they have experienced heavy usage of the
     private lane by vehicles to [Appellants’] properties, including
     vehicles being stopped and parked on the private lane.

Memorandum Opinion, 12/18/17, at 4-6 (emphasis added) (footnotes

omitted).

     From the inception of the case through the filing of the trial court’s

December 18, 2017 memorandum opinion, Appellants were represented by

Robert W. Lape, Esquire.     At some point in the proceedings, it became

apparent that Attorney Lape suffered from “serious cognitive-related health

issues at the time of the original hearings,” which “significantly affected



                                    -5-
J-S50027-19


[Appellants’] ability to form a record.” Memorandum Opinion, 2/8/19, at 1.

Thus, Appellants obtained new counsel, who entered his appearance on

January 24, 2018, and requested that the record be opened for additional

testimony and evidence. The trial court granted the request and additional

hearings were conducted on August 3, 2018 and December 18, 2018. On

February 8, 2019, the court entered a second memorandum opinion and

order, in which it “declined to substantively modify [the prior] factual findings

and legal conclusions.” Memorandum Opinion, 2/8/19, at 1. The court also

found:

            After re-opening the record, [Appellants] presented
      additional evidence regarding the corporate functioning of [] Four
      Quarters Interfaith Sanctuary of Earth Religion (hereinafter “Four
      Quarters”). Inasmuch as we find said evidence credible and that
      [] Four Quarters is a corporate entity acting independently from
      [] Whiddon, we modify our original ruling on the type of []
      Whiddon’s easement. Inasmuch as we now find [] Whiddon’s use
      of the easement to be necessary to access his land since he has
      no independent legal authority to traverse over the parcel held by
      [] Four Quarters, we find that [] Whiddon enjoys an easement by
      necessity over the lands of [Appellees].

Id. at 2-3 (footnote and citation omitted).

      Appellants filed a post-trial motion for relief which the trial court denied

“in its entirety.” Order, 9/26/18. Appellants then filed a notice of appeal.

The trial court ordered Appellants to file a statement of matters complained

of on appeal pursuant to Pennsylvania Rule of Appellate Procedure 1925(b)

and Appellants timely complied. In response, the trial court filed an opinion

stating that “all issues raised on appeal are fully addressed by our


                                      -6-
J-S50027-19


Memorandum Opinions docketed on December 18, 2017 and February 8,

2019.” Trial Court Opinion, 4/9/19, at 1.

       On March 15, 2019, this Court ordered Appellants to praecipe the trial

court to enter judgment.1 Appellants did so, and judgment was entered on

March 21, 2019. On appeal, Appellants assert the following:

    1. The trial court erred and/or abused its discretion in finding that
       [Appellants’] character of use exceeds the easement by necessity
       found by the [c]ourt.

    2. The trial court abused its discretion in finding in its Opinion and
       Order that [Appellee], Luther Conrad, proved his burden that the
       use of the easement is unreasonable and substantially interfered
       with his property.

Appellant’s Brief at 3.

                                      ARGUMENTS

       We address Appellants’ issues together because they are interrelated.

Appellants assert that the trial court “correctly determined Appellants had an

easement by necessity but erred as a matter of law/or abused its discretion

by ambiguously limiting its use.” Id. at 18. Appellants state, “[t]his matter

simply boils down to use of the easement that was found by [the trial c]ourt.”


____________________________________________


1 “An appeal to this Court can only lie from judgments entered subsequent to
the trial court’s disposition of post-verdict motions, not from the order denying
post-trial motions.” Stahl Oil Co. v. Helsel, 860 A.2d 508, 511 (Pa. Super.
2004). Because the judgment was ultimately entered judgment on March 21,
2019, “in the interests of judicial economy, we will consider this appeal as filed
after entry of judgment.” Tohan v. Owens-Corning Fiberglas Corp., 696
A.2d 1195, 1197 n.1 (Pa. Super. 1997).




                                           -7-
J-S50027-19



Id. at 6. Appellants argue that the court erred in finding that “the scope of

Appellants’ use of the easement exceeded reasonable use,” and “failed to

appropriately define what a reasonable use would be.”          Id. at 21.   They

contend that “there is simply no testimony to support a finding of

unreasonable and substantial interference, especially when [Mr. Conrad] does

not even reside on the road.” Id. at 23.2

         Luther C. Conrad (Conrad) is the only Appellee to file a brief and

participate in this appeal.       In Mr. Conrad’s view, “this case involves the

requests of [Appellants] for an Order permitting each of them to take some of

Appellee Luther C. Conrad’s ground and to straighten, widen, and improve a

private farm lane that crosses Appellee Conrad’s land, and use that lane for

commercial purposes as opposed to farming and residential purposes.”

Conrad’s Brief at 1. Mr. Conrad claims that Appellants “are requesting in this

case to change the historical residential/farming use of the private lane to a

new and substantial commercial use. This would not be considered a ‘normal

evolution’ in light of the rural character of all the properties in question.” Id.

at 11.

                                        ANALYSIS

         We begin our analysis by noting our standard of review:

         We must determine whether the findings of the trial court are
         supported by competent evidence and whether the trial judge
____________________________________________


2 Mr. Conrad testified that he does not use the easement to access his
residence, but uses the easement because “I have to get in the farm.” N.T.,
12/18/18, at 146.

                                           -8-
J-S50027-19


      committed error in the application of law. Additionally, findings of
      the trial judge in a non-jury case must be given the same weight
      and effect on appeal as a verdict of a jury and will not be disturbed
      absent error of law or abuse of discretion.

Cunningham v. Cronin, 206 A.3d 569, 572 (Pa. Super. 2019) (citations

omitted).

      Pertinently,   the   trial   court   determined   that   Appellants     “have

unreasonably burdened [Appellees].” Memorandum Opinion, 12/18/17, at 7.

The court further opined that its finding “would have been applicable whether

[Appellants] acquired their easement by necessity, implication, prescription or

otherwise.”   Id. (citation omitted).      We nonetheless recognize that here,

where the court found an easement by necessity, the “easement by necessity

arises only when there is unity of ownership between the dominant and

servient estates and necessity is created when the land is severed.” In re

Adams, 212 A.3d 1004, 1011 (Pa. 2019) (citation omitted).

      As one distinguished commentator has noted: ‘An easement of
      necessity has been regarded as not limited, as regards its
      utilization, by the mode in which the dominant tenement was used
      at the time of the creation of the right, but as available for any
      use incident to a change in the use of such tenement. It has been
      said that an easement of necessity ‘would seem to be coextensive
      with the reasonable needs, present and future, of the dominant
      estate for such a right or easement, and to vary with the
      necessity, in so far as may be consistent with the full reasonable
      enjoyment of the servient tenement.” Tiffany, Real Property 345
      (3d ed. 1939) (footnotes omitted). See also Powell on Real
      Property 518 (1970).

      This is not to say that the owner of the dominant estate can use
      the rights granted over the servient estate without regard to the
      rights of the servient owner. See Taylor v. Heffner, 359 Pa.
      157, 58 A.2d 450 (1948). Similarly, however, enlarged uses of

                                       -9-
J-S50027-19


     easements resulting from a change in the use of the dominant
     tenement have been recognized by this Court to be within the
     scope of the original easement. See, e.g., Caran v. Bender, 357
     Pa. 487, 55 A.2d 353 (1947) (automobiles permitted where only
     pedestrians had walked); Hammond v. Hammond, 258 Pa. 51,
     101 A. 855 (1917) (bridge permitted where formerly only a ford
     had existed).

     Applying these principles to this record, we conclude the
     chancellor abused his discretion in limiting appellants’ right of way
     of domestic and farm use. While the husband-appellant testified
     that in the past he has used the ‘back fifty’ primarily for
     agricultural purposes, he also averred at a later point in the
     litigation that the land might someday be used for its timber or
     minerals. It is uncontradicted that the tract in question is unzoned
     and rural in character. Courts of equity should refrain from in
     effect ‘zoning’ land for a particular use. Only if appellants
     embark on a use of the right of way which is unreasonable
     and substantially interferes with appellees’ use and
     enjoyment of the servient estate should equity intervene if
     called upon to do so.

Soltis v. Miller, 282 A.2d 369, 371 (Pa. 1971) (emphasis added).

     Citing Soltis, the Supreme Court has repeated that “both logic and the

policy of maximum land use dictate that the extent of an easement by

necessity be defined by the reasonable and lawful uses of the dominant

tenement.” Bodman v. Bodman, 321 A.2d 910, 912 (Pa. 1974). “Where an

easement is concerned, therefore, the owners of the dominant and servient

estates must not unreasonably interfere with each other’s uses.”        Kao v.

Haldeman, 728 A.2d 345, 349 (Pa. 1999).

     The record reveals that Appellants own 9 parcels of property, with one

belonging to Mr. Whiddon and the other 8 belonging to Four Quarters. N.T.,

8/21/17, at 23, 42. Mr. Whiddon, who has lived on the property for more


                                    - 10 -
J-S50027-19


than 20 years, confirmed that Appellants’ land is the “dominate [sic] estate,”

and he accesses the property by easement. Id. at 18, 22. He also testified

that Four Quarters has 350 members and holds bi-weekly services. Id. at 26-

27. Members and their friends and family often “stay overnight” — sometimes

in tents. Id. at 30. There is also vehicle traffic. Mr. Whiddon explained:

             Once a year we have 1,200 cars that is at the big event that
      we have the program for. Right now, we have a gay men’s
      spiritual retreat this weekend and I believe they are parking about
      250 cars, maybe 300.

Id. at 37. He continued, “We provide spiritual content, we provide prayer

circles, Indian Sw[e]at Lodge, Moon Services, Counseling, workshops on Yoga

and Aromatherapy, you name it.” Id. at 43-44.

      With regard to the easement which allows travel on the dirt road to

access Appellants’ property, Mr. Whiddon testified at length about the poor

quality of the road. His testimony included the following account:

      [W]e routinely walk that road and just pick up car parts. It is
      routine, okay. It is a joke amongst our membership about if they
      are going to visit Four Quarters, they are going to come by the
      shop to get their car repaired. At our membership meeting that
      held twice a year, it is always the single thing that is mostly
      complained about. In our on-line questionnaire which we do once
      a year, it is the single most complain[ed about] thing. It is unsafe.
      It is very unsafe for a motorcycle. You must be an expert driver
      to negotiate that gully.

N.T., 8/21/17, at 101-02.

      Pamela Alexander is another resident of Appellants’ property and

member of Four Quarters who actively participates in events such as Moon

Services. Id. at 48. Ms. Alexander confirmed her use of “the dirt road,” which

                                     - 11 -
J-S50027-19


is the “only access” for her and others attending some of the events. Id. at

49.

       Luther Conrad, one of the defendants and the only appellee participating

in this appeal, testified that his property lies along the “road in question.”

N.T., 8/21/17, at 114. He stated that he has lived on his property “all my life,

51 years.” Id. at 114-15. Mr. Conrad testified: “The road ha[d] been the

way it is right now as long as I can remember.” Id. at 115. He also stated

that he had “no issues” with Mr. Whiddon “doing repair to road.”        Id. He

specifically said, “he can work the road.”     Id.   Mr. Conrad confirmed his

understanding that Appellants have “a right of way” to the road, but added

that the road is not as bad as Appellants “make them think it is.” Id. at 116,

127.   Significantly, Mr. Conrad testified to filing a new matter in which he

asked the court to impose “reasonable limitations” on the use of the road, and

requested “cutting back on some of the traffic going in and out.” Id. at 118.

Also of significance, when the trial court re-opened the record for additional

testimony in December of 2018, Mr. Luther testified to problems as a result

of Appellants’ actions — after the August 21, 2017 hearing — of increasing

the elevation of the road. Mr. Lester introduced a photograph depicting the

change and testified:

       [T]hey pretty much destroyed the field. They filled it in with dirt
       and stuff below the road. And then they tore my cow fence down.
       And, ah, they got a big ditch up alongside my driveway [and] you
       can’t even get to our pig pen.

N.T., 12/18/18, at 141; Defendant’s Exhibit G. Mr. Lester further testified:

                                     - 12 -
J-S50027-19


           I’m [not] saying [the road] didn’t need fixed, but [Mr.
      Whiddon] didn’t need to go as far as he did.

Id. at 148. Mr. Lester clarified that his objection was not to Mr. Whiddon

using the road, but to widening it, and to “3,000 people using the road.” Id.

at 149-50. He said: “Now 3,000 people is a different story.” Id. at 150. Mr.

Lester expressed his opposition to the increased traffic that began around

2007 or 2008, stating:

            Before that it wasn’t real bad. But then when it got to that
      point it was getting real bad he was having traffic jams and
      everything else down there.

Id. at 150-51.

      Another neighbor and defendant, Joyce Plake, testified to being 38 years

old and living on her property most of her life. She stated that the road had

not changed much during her lifetime; it “hasn’t gotten any worse and it really

hasn’t gotten any better.” Id. at 143, 149. She did, however, testify that

there are “a lot more cars and trucks going through [the property] than what

used to be.” Id. Ms. Plake said she had some “issues” with the traffic to

Appellants’ property, including instances of being blocked in her driveway and

being unable to get out to go to work. Id. at 144. Ms. Plake introduced a

picture she took on July 28, 2017, which depicted numerous tents and cars of

Four Quarters guests who had “driven across a part of my property to get

there which is the road.” Id. at 149.

      As advanced by Appellants, the trial court recognized the “large amount

of evidence regarding, inter alia, [Appellants’] wine sales, agricultural efforts,

                                     - 13 -
J-S50027-19


and ‘religious’ practices.” Memorandum Opinion, 2/8/19, at 3. However, the

court noted that such evidence “was never tied into any new credible evidence

regarding the use of the easement.”      Id. at 4.   The court ruled that the

“location and size of the private lane shall be limited to its current state,

excepting necessary repairs and maintenance.”          Id. at 5.     The court

incorporated and referenced its conclusion:

              We understand that the character of use of an easement is
      not static. Indeed, the courts have recognized that the “…normal
      evolution of the dominant tenement permits reasonable increases
      in the burden imposed upon the servient tenement.” Leistner v.
      v. Borough of Franklin Park, 771 A.2d 69, 74 (Pa. Cmwlth.
      2001). However, changes in use that are unreasonable and undue
      burdens on the servient tenements are outside the bounds of the
      easement rights. In Leistner, the Commonwealth Court held that
      ".... [a] change from a sleepy lane to an access road to a major
      recreation center is not a reasonable increase in the burden
      imposed upon Property Owners as servient tenement owners and
      constitutes an undue burden on the private easement.” Id. at 74.
      We find [Appellants’] use of the private lane to be at least as
      volatile as in Leistner. What was relatively recently a private
      lane used sporadically by a few families is now traversed
      by 3,000 people or more in 1,000 or more vehicles.
      [Appellants] have not only increased the usage of the easement,
      they have exponentially exploded the use of the easement far past
      any normal or reasonable evolution of the road. And, in doing so,
      we find that [Appellants] have unreasonably burdened the
      servient landowners.

Memorandum Opinion, 12/18/17, at (emphasis added and footnote omitted).

      Upon review, we disagree with Appellants that the trial court “erred by

ambiguously limiting” the use of the easement, and agree with Mr. Conrad

that the trial court did not err in ruling to “prevent an increase in the burden

upon the servient estate” belonging to Appellants’ neighbors. Appellants’ Brief


                                     - 14 -
J-S50027-19


at 18; Conrad’s Brief at 9. The record provides ample support for the trial

court’s ruling. Finally, and as noted by Mr. Conrad, “[i]f either party has any

questions regarding the scope and intention of the trial court’s conclusions,

that party may petition the trial court for clarification and/or file an appropriate

declaratory judgment action.” Conrad’s Brief at 13.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2019




                                      - 15 -